Citation Nr: 1621640	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  11-09 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right hip disability.  

2.  Entitlement to service connection for left hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1976 to October 1979.  He also had additional service in the Air Force Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for bilateral hip disabilities (listed as a hip injury).  

An October 2010 RO decision also denied service connection for bilateral hip disabilities (listed as degenerative joint disease of the bilateral hips, status post hip replacements).  

In December 2013, the Board remanded this appeal for further development.  

The issue has been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in December 2013, partly to schedule the Veteran for a VA examination to address the nature and etiology of any claimed bilateral hip disabilities if, and only if, additional service treatment records were received indicating a hip injury in service.  The examiner was to offer an opinion as to whether it was at least as likely as not (probability of at least 50 percent) that any current right and/or left hip disabilities were manifested in service, or were in any way etiologically related to the Veteran's active service.  

In the December 2013 remand, the Board also indicated that the RO should contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, the VA Records Management Center, and the Air Force Personnel Center in Denver, Colorado, or any other appropriate source, and request any service treatment records with respect to the Veteran's periods of service, to include his active duty in the Army and his service with the Air Force Reserve.  

Pursuant to the December 2013 remand, the Veteran's service personnel records, as well as additional service treatment records, were obtained in February 2014.  The Board observes that the Veteran was not scheduled for an appropriate VA examination as to his claim for entitlement to service connection for bilateral hip disabilities.  

The Board notes that although the additional service treatment records do not specifically show treatment for right hip and/or left hip disabilities, such records do refer to treatment for pain in the Veteran's upper right leg.  A treatment entry, apparently dated in May 1978, indicates that the Veteran complained of sharp pain in the upper right leg for thirty days.  He reported that the pain was located in the thigh, gluteus maximus, and groin area.  He stated that his bed aggravated his condition.  The assessment was muscle pain and muscle spasms.  

The Board notes that the Veteran contends that he has right and left hip disabilities that are related to service.  He specifically maintains that he injured his hips when he fell from tank when he was stationed in Korea in 1977.  The Veteran essentially indicates that he suffered bilateral hip problems during service and since service.  

The Board notes that the Veteran is competent to report having right hip and left hip problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board observes that the Veteran has not been afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claim for service connection for right and left hip disabilities.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right hip and/or left hip problems since February 2011.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed bilateral hip disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed right and left hip disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right hip and/or left hip disabilities.  

Thereafter, the examiner must opine as to whether it is at least as likely as not that any right hip and/or left hip disabilities are related to and/or had their onset during his periods of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of right hip and left hip injuries during service, and his treatment for right upper leg pain (to include pain in the thigh, gluteus maximus, and groin) during service, as well as any reports of right hip and/or left hip problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

